Order filed October 25, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00744-CV
                                   ____________

                         JOANNA LAUFER, Appellant

                                         V.

                          JUSTIN GORDON, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-67140

                                      ORDER

      Appellant challenges the trial court’s order requiring her to pay costs. This
court ordered and received a record on the hearing of inability to pay costs and
further orders the trial court to issue detailed findings supporting its decision that
appellant can afford to pay costs, pursuant to Texas Rule of Civil Procedure
145(f)(6).
      Accordingly, the trial court is directed to reduce to writing its findings of
fact on its order for appellant to pay costs and have a supplemental clerk’s record
containing those findings filed with the clerk of this court within fifteen days of the
date of this order.



                                   PER CURIAM